      Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

               Plaintiff,

      vs.                                 C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

               Defendant.



     MEMORANDUM OF LAW IN OPPOSITION TO ATTORNEY GENERAL’S
     EMERGENCY MOTION TO COMPEL PRODUCTION OF DOCUMENTS
           Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 2 of 25




                                                  TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1
BACKGROUND ........................................................................................................................... 3
          I.         Scope of the Designated Members’ Agreed Testimony ........................................ 3
          II.        The Parties’ Discovery Requests and Responses................................................... 4
          III.       Documents Held by TMNA’s and MBUSA’s Parent Companies ......................... 6
          IV.        In-Person Inspection of Highly Sensitive Cybersecurity Information ................... 7
          V.         Expert Reports ....................................................................................................... 9
ARGUMENT ............................................................................................................................... 10
          I.         The Court Should Require an In-Person, Secure Inspection of the
                     ARXML/DBC Files ............................................................................................. 10
          II.        The Court Should Not Require the Production of Additional Documents
                     from Toyota and Mercedes-Benz USA................................................................ 14
                     A.         The Requested Information is Beyond the Scope of the Company
                                Witnesses’ Testimony .............................................................................. 15
                     B.         The Requested Information is Not in the Testifying Companies’
                                Possession, Custody, or Control .............................................................. 17
          III.       The Court Should Not Require Further Production of Security Reviews ........... 19
CONCLUSION ............................................................................................................................ 20
          Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 3 of 25




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Ameristar Jet Charter, Inc. v. Signal Composites, Inc.,
  244 F.3d 189 (1st Cir. 2001) ....................................................................................................17

FM Generator, Inc. v. MTU Onsite Energy Corp.,
  2016 WL 8902603 (D. Mass. Aug. 25, 2016) ...................................................................17, 19

In re Facebook Biometric Privacy,
    3:15-cv-03747 (N.D. Cal. Feb. 12, 2016) ..........................................................................11, 12

Jagex Ltd. v. Impulse Software,
   273 F.R.D. 357 (D. Mass. 2011) ..............................................................................................11

Judson v. Midland Credit Mgmt., Inc.,
   2014 WL 3829082 (D. Mass. Aug. 1, 2014) ...........................................................................20

Lindholm v. BMW of North America, LLC,
   2016 WL 452315 (D.S.D. Feb. 5, 2016) ..................................................................................19

MasterObjects, Inc. v. Facebook, Inc.,
  No. 6:20-cv-00087 (W.D. Tex. June 1, 2020) .........................................................................11

In re New England Compounding Pharm., Inc. Prods. Liab. Litig.,
    2015 WL 13715287 (D. Mass. Feb. 26, 2015) ........................................................................19

Seifi v. Mercedes-Benz U.S.A., LLC,
    2014 WL 7187111 (N.D. Cal. Dec. 16, 2014) .........................................................................19

Sinceno v. Riverside Church in City of New York,
    2020 WL 1302053 (S.D.N.Y. Mar. 18, 2020) .........................................................................13

Synopsys, Inc. v. Ubiquiti Networks, Inc.,
   2018 WL 2294281 (N.D. Cal. May 21, 2018) .........................................................................11

Thomas & Betts Corp. v. New Albertson’s, Inc.,
   2012 WL 12552276 (D. Mass. July 20, 2012) .........................................................................19

Torres v. Johnson & Johnson,
   2018 WL 4054904 (D. Mass. Aug. 24, 2018) .........................................................................10

Via Vadis Controlling GmbH v. Skype, Inc.
   2013 WL 646236 (D. Del. Feb. 21, 2013) ...............................................................................11




                                                                 ii
           Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 4 of 25




Other Authorities

Fed. R. Civ. P. 26(b)(1)..................................................................................................................10

Fed. R. Civ. P. 26(b)(2)(C)(i) ........................................................................................................14

Fed. R. Civ. P. 34 ...........................................................................................................................10




                                                                      iii
        Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 5 of 25




                                        INTRODUCTION

       The Attorney General’s motion to compel raises issues—purportedly on an “emergency”

basis—that could have, and should have, been raised weeks ago. The motion is actually a thinly

veiled attempt by the Attorney General to modify the Scheduling Order unilaterally and allot her

experts more time to prepare their reports.

       Indeed, it is ironic that the Attorney General complains about plaintiff Alliance for

Automotive Innovation’s (“Auto Innovators”) discovery efforts, as discovery has been entirely

one-sided. To date, Auto Innovators and the four participating members (the OEMs) have—at

break-neck speed—produced tens of thousands of pages of documents, provided substantive

responses to twenty interrogatories, produced a witness for deposition, and scheduled nine more.

In contrast, the Attorney General has produced fewer than 150 documents, responded substantively

to only three out of almost two dozen written discovery requests, and refused to accept service of

a deposition subpoena on its own trial witness.

       Despite Auto Innovators’ exhaustive efforts, the Attorney General has simply refused to

provide her expert reports. Even after Auto Innovators gave the Attorney General additional time

to serve her expert reports—because it took Auto Innovators and the OEMs a few additional days

to complete their document production substantially—the Attorney General still refuses to provide

her reports. Worse, she helped herself to an additional extension of time for her experts by filing

this motion only after reversing course and refusing to consider an in-person inspection of sensitive

files. To help maintain the expedited schedule, Auto Innovators even proposed allowing the

Attorney General to supplement her expert reports in the (unlikely) event that any of the

information currently subject to dispute is produced and materially impacts the reports. The

Attorney General ignored that overture and filed her motion. The Court should deny it for several

reasons.


                                                  1
        Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 6 of 25




       First, the Attorney General seeks to inspect extraordinarily sensitive computer files that

provide a roadmap to the vehicles’ source code, without any of the protections that federal courts

typically impose on those kinds of inspections. As noted, the parties were seemingly on their way

to stipulating to customary in-person review of these files—having discussed in-person review for

weeks without objection to the concept—when the Attorney General abruptly changed her

position, and demanded normal production of these extraordinarily sensitive files without

specifying any special protections. The OEMs have legitimate concerns about turning over these

files—the very keys to the kingdom protecting the security of their vehicles. The existing

Confidentiality Protective Order does not address review of this kind of software materials, and

the parties never contemplated when discussing the proposed protective order that roadmaps to

source code could even be at issue. In any event, courts have long recognized that these types of

files stand in a category by themselves given their sensitivity and are entitled to protections above

other kinds of information. If review of these files must occur, this Court should require the

safeguards that typically accompany review of source-code materials.

       Second, the Attorney General misstates the obligations of the participating OEMs. Because

individual OEMs are not parties to this case, their participation is voluntary. Plaintiff’s Initial

Disclosures, served on February 5, 2021, made clear that the four OEMs who agreed to participate

in discovery would not be offering duplicative evidence. In particular, General Motors LLC

(“GM”) and Fiat Chrysler Automobiles (“FCA”) agreed to participate more fully and have already

produced significant cyber-related documents and information. In contrast, Toyota Motor North

America, Inc. (“TMNA”) and Mercedes-Benz USA LLC (“MBUSA”) agreed to provide non-

duplicative information related to more limited topics, such as the faults of the Secure Vehicle

Interface and Connected Car operations. But for the ability to participate in this limited fashion,




                                                 2
        Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 7 of 25




TMNA would not have voluntarily participated in this proceeding. Notwithstanding the limited

scope of their testimony and to avoid unnecessary disputes, both TMNA and MBUSA have

produced documents and information beyond the stated scope of their testimony. But MBUSA

cannot produce documents that are not in its possession, custody, or control, because those

documents reside overseas with a nonparty parent company who is not a member of Auto

Innovators and who is not participating in these proceedings. Similarly, TMNA cannot produce

highly sensitive documents that are outside the scope of its agreed-upon testimony, and that are

owned and controlled by its overseas nonparty parent company who is not a member of Auto

Innovators and who has not participated in these proceedings.

       Third, the Attorney General seeks to compel production of security reviews from GM and

FCA beyond those already produced—because the Attorney General thinks more exist. But as

Auto Innovators has explained, it already conducted an exhaustive search for documents

responsive to the Attorney General’s request and has produced them. And Auto Innovators has

already agreed to conduct an additional search to determine whether any additional responsive

documents exist. To date, it has found nothing more.

       Finally, the Court should not condone the Attorney General’s self-help by further delaying

her expert reports. Her experts have had Auto Innovators’ expert reports for almost two months.

The Court should require the Attorney General to produce her expert reports no later than April

19.

                                        BACKGROUND

I.     Scope of the Designated Members’ Agreed Testimony

       Early in the case, this Court determined that Auto Innovators could designate up to five

OEMs to participate in this litigation. See ECF No. 79, Hr’g Tr. at 16:15-22, 5:2-9 (Dec. 18, 2020)

(noting “five or so, five or less—hope springs eternal—of association representatives . . . [would]


                                                3
        Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 8 of 25




be deposed”). Indeed, in noting that fewer than five OEMs could participate, the Court noted the

twin goals of developing the factual record while avoiding needless duplication “unless someone

has something new to say or there are insistent needs by a trade association to satisfy each of its

constituents.” ECF No. 58, Hr’g Tr. at 21:21-24 (Dec. 3, 2020).

       On February 5, 2021, Auto Innovators served Initial Disclosures, identifying four OEMs

to participate in various ways. GM and FCA would fully participate. MBUSA and TMNA—U.S.

subsidiaries of foreign vehicle manufacturers—agreed to focus on more discrete issues. TMNA

disclosed that it would testify about “compliance with Right to Repair Law/practice” and the

“Shortcomings of Secure Vehicle Interface (‘SVI’) model.”1 And MBUSA disclosed that it could

have three categories of information: (1) information related to the “[s]cope of connected-car

operations, relationship with telematics systems, and related security and operational

considerations”; (2) information related to “[c]ustomer and dealer interfaces with telematics

systems”; and (3) the “[t]imeline for developing and implementing changes to telematics systems

and connected-car operations.” Id. Notably, the understanding that voluntary participation would

be limited in scope in accordance with the Initial Disclosures was key in TMNA’s decision to

voluntarily participate in the current action. Norton Decl. ¶ 8.

II.    The Parties’ Discovery Requests and Responses

       Consistent with the expedited discovery schedule in this case, Auto Innovators and the

OEMs have worked diligently to comply and produce responsive documents:

          Document Productions. Auto Innovators has produced tens of thousands of pages of

           documents on behalf of itself and the participating members. Queen Decl. ¶ 3. In


1
        Declaration of Daniel D. Queen (“Queen Decl.”) Ex. A at 4. The other declarations cited
herein include the accompanying Declaration of Dwayne Norton (“Norton Decl.”), the Declaration
of Kevin Baltes (“Baltes Decl.”), the Declaration of James Bielenda (“Bielenda Decl.”), and the
Declaration of Thomas Grycz (“Grycz Decl.”).


                                                  4
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 9 of 25




           addition to producing Bates-stamped materials, GM, TMNA, and MBUSA have each

           provided the Attorney General and its experts with access to thousands of additional

           documents detailing their vehicles’ technical features, architectures, and repair

           procedures. Id. ¶ 3.

          Interrogatories. Auto Innovators has provided fulsome, substantive responses to 20 of

           the Attorney General’s 23 interrogatories, after working extensively with FCA, GM,

           TMNA, and MBUSA to do so. Id. ¶ 4. Auto Innovators objected to the remaining three

           because they called for irrelevant information outside the scope of the information

           designated in the Initial Disclosures and responding would have been unduly

           burdensome and disproportionate to the needs of the case. Id.

          Depositions. Auto Innovators has accepted deposition notices for, and worked

           cooperatively with the Attorney General’s office to schedule the depositions of, ten

           different individuals. Id. ¶ 5. At the Attorney General’s request, Auto Innovators has

           scheduled eight of these depositions to take place over a span of just two weeks (April

           9 to April 23). Id.

       In contrast, the Attorney General has produced only 143 documents, totaling only 1,111

pages. Id. ¶ 6. The Attorney General provided substantive responses to only two of Auto

Innovators’ seventeen requests for admission, and to only one of Auto Innovators’ five

interrogatories. Id. ¶ 7. Likewise, the Attorney General has not produced any documents on behalf

of the two witnesses to testify at trial; instead, Auto Innovators had to subpoena those two

witnesses, who have not yet provided any documents. Id. ¶¶ 9, 10. Amazingly, the Attorney

General even refused to accept service of the subpoena on behalf of one of its witnesses—a witness

whom the Attorney General had stated should be contacted through her office—forcing Auto




                                                5
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 10 of 25




Innovators to track down the witness’ home address and make five different service attempts

before service could be completed. Id. ¶ 10.

III.   Documents Held by TMNA’s and MBUSA’s Parent Companies

       TMNA is a separate and distinct entity from its ultimate parent company, Toyota Motor

Company (“TMC”), which is incorporated and headquartered in Japan and which is primarily

responsible for the design and developmental testing of Toyota vehicles. Norton Decl. ¶ 2.

Similarly, MBUSA is a separate and distinct entity from its ultimate parent company, Daimler AG

(“Daimler”), which is incorporated and headquartered in Germany and which is primarily

responsible for the design and developmental testing of Mercedes-Benz vehicles. Grycz Decl.

¶¶ 2-5. Neither TMC nor Daimler are members of Auto Innovators. Norton Decl. ¶ 6; Grycz Decl.

¶ 7. And neither TMNA nor MBUSA have possession, custody, or control of documents and

information held by their parent companies, including certain documents and information related

to technical aspects of their vehicles. Norton Decl. ¶¶ 4, 5; Grycz Decl. ¶¶ 9-10.

       Thus, in its interrogatory responses, Auto Innovators did not, and could not, provide certain

information regarding Mercedes-Benz vehicles because that information fell outside MBUSA’s

possession, custody, and control, and is instead owned by Daimler AG. Queen Decl. ¶ 11. When

the Attorney General’s office asked about this information on a meet-and-confer call on March 10,

2021, Auto Innovators’ counsel pointed out that it could not produce documents held by other

entities within a member’s corporate structure, as such documents are outside the members’

possession, custody, or control. Id. ¶12.

       Consistent with this straightforward concept, Auto Innovators and its members have only

produced documents and information that are actually within their possession, custody, or control,

and have never suggested otherwise. See, e.g., id. Ex. D (noting that GM, FCA, and TMNA had

produced documents within their “possession, custody, or control”).


                                                 6
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 11 of 25




       Moreover, it was never the expectation that each witness would testify about every aspect

of the case. Id. Ex. A (Auto Innovators’ Initial Disclosures). In essence, the Attorney General is

asking the Court to put these companies to a choice: either open themselves up to broad discovery

well beyond what they are going to testify about in the case or relinquish the right to participate in

the case at all. This type of all-or-nothing approach was certainly never contemplated when the

parties were discussing the scheduling order.

IV.    In-Person Inspection of Highly Sensitive Cybersecurity Information

       As the Confidentiality Protective Order entered by the Court contemplated, this case was

always going to involve the production of some sensitive information. But the DBC and ARXML

files that the Attorney General now seeks—which define communications among vehicle

component parts, are connected to the vehicles’ source codes, and thus are gateways to the

vehicles’ internal systems—go well beyond that. They are extremely sensitive and they require the

highest security protections that can be provided. Bielenda Decl. ¶ 5; Baltes Decl. ¶ 6.

Manufacturers go to great lengths to secure these types of files because any leak would make a

cybersecurity attack much easier. Baltes Decl. ¶ 5. Any disclosure of these files outside of the

members’ computer systems dramatically increases the chances that such files could be publicly

disclosed, including because any one of the many parties who receive such files—including each

parties’ counsel, their experts, court personnel, and so forth—could accidentally disclose those

files, and any of those parties’ computer systems could be subject to a security breach. Bielenda

Decl. ¶ 5; Baltes Decl. ¶ 5. The resulting disclosures would be devastating.

       Thus, Auto Innovators flagged its concerns almost immediately upon receiving the

Attorney General’s request for these files. At the parties’ meet and confer on March 10, 2021,

Auto Innovators raised that these documents were extremely sensitive and that the Attorney




                                                  7
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 12 of 25




General’s request was overly broad, particularly when it was unclear whether much of the data

was even necessary. See Queen Decl. ¶ 12.

       On March 22, 2021, counsel for Auto Innovators reiterated that certain documents—

primarily ARXML/DBC files and “security architecture diagrams”—were too sensitive to produce

wholesale because doing so “would create major security issues across broad swaths of members’

vehicle fleets.” Queen Decl. Ex. C. Auto Innovators therefore proposed making these documents

“available for inspection at the members’ facilities here in the U.S.” and, in one instance, “via a

remote review portal.” Id. On March 23, Auto Innovators’ counsel conferred with the Attorney

General’s counsel, who did not oppose this proposal but asked for more details—noting, for

instance, that the proposal would be more feasible if it only required a single visit to Detroit, as

opposed to visits to multiple locations around the country. Queen Decl. ¶ 16. Based on this

discussion, Auto Innovators worked with its members to solidify plans for reading rooms and to

prepare a protocol for the use of such reading rooms. Id. ¶ 17.

       On April 2, 2021, Auto Innovators’ counsel sent a letter to the Attorney General describing

the precise procedures for in-person reading rooms for FCA and GM documents in the Detroit

area, and for an electronic, “remote” reading room of MBUSA documents. Queen Decl. Ex D.

With respect to the in-person reading rooms, Auto Innovators proposed that COVID-19 protocols

be followed. Id. at 2. The following week, the Attorney General’s counsel asked for a meet-and-

confer regarding Auto Innovators’ proposal (as well as other issues raised in the instant motion to

compel). Queen Decl. ¶ 24. On that April 6 meet-and-confer call, the Attorney General’s counsel

informed Auto Innovators for the first time that it would not consider in-person inspections due to

COVID-19. Id. ¶ 25. The Attorney General’s counsel initially suggested that the discovery

schedule could be delayed until all relevant persons had the opportunity to be vaccinated, but then




                                                 8
        Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 13 of 25




stated that an inspection (whether in-person or remote) would not work in any event because its

experts wished to analyze documents using their own software. Id ¶ 26. When Auto Innovators’

counsel asked the Attorney General’s counsel to explain what software their experts planned to

use, they refused to provide such information, and said that they would not consider any possibility

except for regular production of these documents. Id.

V.      Expert Reports

        Auto Innovators’ experts provided their reports on February 18, 2021—well before the

bulk of the information described above was produced. Queen Decl. ¶ 18. During a meet-and-

confer call on March 29, 2021, the parties discussed that it might take Auto Innovators some

additional time to comply with the Attorney General’s document requests and that the Attorney

General’s experts did not need to provide their reports on April 2, 2021, as the schedule initially

provided. Instead, Auto Innovators agreed that the Attorney General’s experts could provide their

reports seven days after Auto Innovators had substantially completed its production. Queen Decl.

¶ 19.

        On April 2, 2021, Auto Innovators informed the Attorney General that—aside from the

DBC and ARXML files, which it would make available immediately via the reading rooms—its

production of documents that the Attorney General requested for its expert reports was

substantially complete. Queen Decl. Ex. D. Thus, consistent with the parties’ prior agreement,

Auto Innovators asked that the Attorney General produce its expert reports by April 9, 2021. Id.

at 4. On the parties’ April 6, 2021, meet-and-confer call, the Attorney General’s counsel did not

state that they would not produce their expert reports; but after that call, they sent an email to Auto

Innovators’ counsel stating that they would not produce their expert reports until, in their view, “a

full and proper production of documents in response to the Attorney General’s Second Set of

Requests” was complete. Id. Ex. E at 5. In response, Auto Innovators asked again that the Attorney


                                                  9
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 14 of 25




General produce their reports, noting that it would “make reasonable accommodations” if the

Attorney General needed additional time. Id. at 1. Auto Innovators further stated that it would be

willing to discuss permitting the Attorney General’s experts to supplement their expert reports in

the unlikely event that Auto Innovators’ production was somehow insufficient and required

supplementing. Id. The Attorney General did not respond to these proposals, but instead filed its

motion to compel.

                                          ARGUMENT

       The party seeking an order to compel production must show that the information is

relevant. Torres v. Johnson & Johnson, 2018 WL 4054904, at *2 (D. Mass. Aug. 24, 2018). And

to be discoverable, information must not only be relevant but also “proportional to the needs of

the case” and not unduly burdensome. Fed. R. Civ. P. 26(b)(1).

       The Attorney General’s requests are disproportionate to the needs of this case. Some of the

requested documents require significant security protections that the current Protective Order is

unable to affirm; some are not in the possession, custody, or control of the manufacturer

representatives; and still other documents are far beyond the scope of individual manufacturer

testimony and available from alternative sources. The Court should deny the Attorney General’s

motion to compel in its entirety and, in all circumstances, require the Attorney General to serve its

expert reports no later than April 19, 2021.

I.     The Court Should Require an In-Person, Secure Inspection of the ARXML/DBC Files

       The extremely sensitive files at issue here are not traditional subjects of discovery.

Contrary to the Attorney General’s assertion, see Mot. 8, Rule 34 does not require that an opposing

party’s counsel or experts be permitted to copy the types of computer files at issue here, which

provide a roadmap to the source code of vehicles. Bielenda Decl. ¶ 4; Baltes Decl. ¶ ¶ 4-5.




                                                 10
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 15 of 25




Although the documents the Attorney General seeks may be relevant in a general sense, permitting

the Attorney General to access, search, and copy ARXML/DBC files and “security architecture

diagrams” without sufficient security protections is disproportionate to the needs of the case and

risks grievous harm to the participating non-parties. The Court should deny production of these

files without the security restrictions necessary to preserve confidentiality and prevent

unauthorized access.

       It is oft-observed by courts that “[s]ource codes are the most sensitive and confidential

property,” and that “[w]hen disclosed in U.S. litigation, extreme measures are ordered to protect

their confidentiality.” Via Vadis Controlling GmbH v. Skype, Inc., 2013 WL 646236, at *3 (D.

Del. Feb. 21, 2013). Courts have thus routinely approved secure viewing locations for source code

information that do not allow experts or counsel for the opposing party to manipulate or copy the

data. See, e.g., Jagex Ltd. v. Impulse Software, 273 F.R.D. 357, 358-59 (D. Mass. 2011) (allowing

code to be viewed on three-day’s notice “on a secure, non-networked computer” at outside

counsel’s office in Massachusetts); MasterObjects, Inc. v. Facebook, Inc., No. 6:20-cv-00087 at

ECF 35 (W.D. Tex. June 1, 2020) (ordering Facebook “to take the source code to one location for

review,” where MasterObjects would be allowed to take notes but not to copy the code); Synopsys,

Inc. v. Ubiquiti Networks, Inc., 2018 WL 2294281, at *2-3 (N.D. Cal. May 21, 2018) (denying

request to print code and allowing for inspection at outside counsel’s offices); In re Facebook

Biometric Privacy, 3:15-cv-03747 at ECF 87, 88 (N.D. Cal. Feb. 12, 2016) (adopting protective

order that required remote viewing of code with prohibition on copying or removing code).

       In light of this reality, the OEMs here proposed a similar arrangement to provide the

Attorney General (and her expert) sufficient access to the extremely sensitive source code

information while ensuring that that code is appropriately protected. Auto Innovators offered to




                                               11
         Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 16 of 25




make the requested files “available on a secured computer in a secured room without Internet

access or network access to other computers.” Queen Decl. Ex. D at 2. Although not permitted to

copy or remove the documents for obvious reasons, the Attorney General’s representatives would

be permitted to view, search, and take notes about the files so that they could fully understand and

analyze their contents.

         After counsel for the Attorney General expressed a willingness to consider in-person

inspections provided the details could be worked out, Auto Innovators worked diligently on the

logistical details for just such an inspection. Queen Decl. ¶ 16. Right up to the very moment that

the Attorney General announced its intention to file this motion, the Attorney General never

conveyed an objection to the idea of that kind of inspection. Id. ¶ 19. The Attorney General’s late-

hour rejection and newfound insistence on treating this code as if it were ordinary discovery—a

concept flatly rejected by federals courts—renders her request disproportionate to the needs of the

case considering the highly sensitive nature of these files and the harm that would result from their

dissemination.

         The existing Protective Order was not designed to protect this type of code, since the parties

did not contemplate the production of that type of software. Indeed, Auto Innovators’ experts did

not rely on these files for their opinions. In any event, other federal courts have imposed protective

orders with special provisions when dealing with source code information. See, e.g., Queen Decl.

Ex. H at 14 (Protective Order from In re Facebook Biometric Information Privacy Litigation,

providing reading room protocol). These additional protections exist because unfortunately data

hacks, breaches, and inadvertent disclosures are now common—with even the largest companies

and law firms falling victim. See, e.g., Queen Decl. Ex. I (Chris Opfer, Jones Day Hit by Data

Breach     as    Vendor    Accellion    Hack    Widens,    Bloomberg      Law    (Feb.    16,   2021),




                                                  12
          Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 17 of 25




https://news.bloomberglaw.com/business-and-practice/jones-day-hit-by-data-breach-as-vendor-

accellion-hacks-widen; Alex Scroxton, Security Firm Stormshield Loses Source Code in Cyber

Attack,       Computer       Weekly        (Feb.     5,     2021),      https://www.computerweekly.

com/news/252495912/Security-firm-Stormshield-loses-source-code-in-cyber-attack).

          Here, just having the files on the various computers of users still allowed to receive “Highly

Confidential” documents pursuant to the Confidentiality Protective Order—including the Attorney

General’s office, the parties’ various experts, Auto Innovators’ external counsel, court personnel,

and others—puts them at risk of hacking or inadvertent disclosure, transfer or access. In fact, just

this past week, the Attorney General’s counsel violated the Protective Order by sending a

document designated as “Highly Confidential” to Auto Innovators’ internal counsel, which is

explicitly prohibited from viewing such documents. Queen Decl. ¶ 30. Although Auto Innovators’

external counsel immediately informed the Attorney General’s counsel of this issue (and instructed

its client to delete the relevant document), the Attorney General’s counsel sent the same “Highly

Confidential” document to Auto Innovators’ internal counsel again the very next day. Id. ¶ G.

Mistakes happen. And when it comes to these files, the consequences would be devastating to the

security of the Auto Innovator members’ vehicles. See Baltes Decl. ¶¶ 4-5; FCA Decl. ¶ 5.

          Moreover, the Attorney General’s last-minute cutoff of any negotiation on this issue shows

that the Attorney General’s purported objections are unfounded. The COVID-19 pandemic is

undoubtedly a significant public health concern, but it is not any more so now than it was weeks

ago when Auto Innovators began discussing this idea with the Attorney General. Queen Decl. ¶ 16.

As Auto Innovators explained at the time, all appropriate COVID-appropriate measures would be

taken to ensure the safety of anyone present in the reading room. Queen Decl. ¶ 21. Further,

consistent with parties’ obligations to make reasonable accommodations, see, e.g., Sinceno v.




                                                   13
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 18 of 25




Riverside Church in City of N.Y., 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020), once the

Attorney General objected, Auto Innovators attempted to work with her counsel to come up with

a potentially viable alternative, all to no avail. Queen Decl. ¶ 25. The Attorney General rejected,

for instance, MBUSA’s proposal to have an electronic database that would be available remotely.

Id. ¶ 26. Likewise, the Attorney General refused to provide any information about the software

that its experts intend to use to search these files—software that the Auto Innovators members

potentially could have made available for the experts to use in the proposed reading rooms. Id.

        In short, the Auto Innovators members have legitimate concerns about the highly sensitive

nature of their source code and the devastating consequences if that information is leaked. The

Attorney General cannot simply disregard those concerns without explanation or justification.

Accordingly, the Court should deny the Attorney General’s motion to compel with respect to these

documents. At most, the Court should require the parties to continue to work toward an appropriate

secure inspection, and allow the Attorney General to supplement its expert reports after such in-

person inspections are complete, rather than allowing the Attorney General to delay its expert

reports indefinitely.

II.     The Court Should Not Require the Production of Additional Documents from Toyota
        and Mercedes-Benz USA

        Even discovery otherwise relevant is properly denied when it “is unreasonably cumulative

or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). From TMNA, the Attorney General

requests DBC/ARXML files, “security architecture diagrams, certificate policies, threat models,

and reports from previous security reviews.” Mot. 10. From MBUSA, the Attorney General

requests “threat models, reports from previous security reviews, and possibly other documents that

plaintiff’s counsel is unable to identify.” Id.



                                                  14
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 19 of 25




       For starters, the Court should deny these requests because, as discussed, they are

duplicative of information provided by other OEMs. In addition, the information is beyond the

scope of the information that Toyota and Mercedes agreed to provide. And the Attorney General

cannot compel production of any information that is controlled by their overseas parent companies.

       A.      The Requested Information is Beyond the Scope of the Company Witnesses’
               Testimony

       OEM participation in this suit has always been voluntary, and the group of OEMs selected

were meant to be a representative sample of Auto Innovators’ members. At the outset of this case,

the Court advised the parties of its view that information from a few manufacturers would be

sufficient to develop the factual record, see Dec. 18, 2020 Hr’g Tr. at 17:3-7, and that the

participation of more manufacturers would be unlikely to add new information, see Dec. 3, 2020

Hr’g Tr. 21:21–24 (“At a certain point I’d say, ‘Give me your best three,’ or something like that,

unless someone has something new to say or there are insistent needs by a trade association to

satisfy each of its constituents.”). That is, the idea was never to have every manufacturer affected

by the Data Law participate in every aspect of this challenge. Reflecting that guidance, Auto

Innovators has endeavored to limit duplication of fact-witness testimony by designating particular

manufacturers to speak to particular aspects of this case. And TMNA’s and MBUSA’s role in this

case has been limited from the outset. Queen Decl. Ex. A (Auto Innovators’ Initial Disclosures).

       Given the much greater role that GM and FCA are taking in this case, and their fulsome

productions on all aspects of vehicle cybersecurity, in comparison to the limited role for TMNA

and MBUSA, the Attorney General’s discovery requests from the latter are cumulative and

disproportionate. The Attorney General has not attempted to explain why it needs sensitive

cybersecurity information from either TMNA or MBUSA. And GM and FCA have already

produced cybersecurity documents, including documents related to security architecture and



                                                15
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 20 of 25




security reviews and analyses. Queen Decl. ¶ D. Likewise, GM, FCA, and MBUSA have all

offered to make even more information available through a secure, “eyes only” review process

that adequately accounts for the security concerns inherent with that information. Queen Decl. ¶20.

The Attorney General has made no showing of why it needs additional information from TMNA

or MBUSA. Moreover, Auto Innovators is not relying on information outside the enumerated

scope of testimony offered by TMNA and MBUSA for purposes of trial in this matter.

       With respect to TMNA, upon the Court’s advice to streamline the case, TMNA

conscientiously considered whether and how it would voluntarily participate in this case. Norton

Decl. ¶ 8. But for the understanding that the scope of TMNA’s involvement would be limited in

accordance with the description of TMNA witness David Stovall in the Auto Innovators’ Initial

Disclosures, TMNA would not have voluntarily participated, in part precisely anticipating some

of the issue in dispute today. Id. The Attorney General’s superfluous requests to Toyota implicate

highly sensitive, confidential, and proprietary information owned and controlled by TMNA’s

foreign parent TMC. Id. ¶ 5. TMC is not a member of the Auto Innovators; TMNA is; and TMC

is not a party or consenting participant in this litigation. Id. ¶¶ 6, 7. Changing the scope of TMNA’s

voluntary participation at this stage would require TMNA to re-assess its voluntary participation

in these proceedings. Id. ¶ 8.

       It should not come to that—it is important to note that separate from the information that

the Attorney General seeks to compel TMNA to produce, TMNA has provided ample discovery

in accordance with the scope of the Initial Disclosures, and indeed, the Attorney General will

depose TMNA’s witness on April 13. Queen Decl. ¶ 5. As such, despite the Attorney General’s

current Motion, TMNA’s participation adds a perspective on an important aspect of the case, apart

from the duplicate discovery the current Motion seeks to extract.




                                                 16
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 21 of 25




       Thus, the Court should deny the Attorney General’s request as cumulative and permit

TMNA’s and MBUSA’s participation in accordance with the scope of the Initial Disclosures. See,

e.g., Ameristar Jet Charter, Inc. v. Signal Composites, Inc., 244 F.3d 189 (1st Cir. 2001) (denying

deposition requests for additional company representatives when the requesting party had not

shown that the additional representatives would contradict testimony from the two company

representatives already deposed).

       B.      The Requested Information is Not in the Testifying Companies’ Possession,
               Custody, or Control

       The Attorney General is not entitled to documents that TMNA and MBUSA have

repeatedly informed her are not within their possession, custody, or control because they reside

abroad in or are owned and controlled by foreign parent corporations—which are not members of

Auto Innovators. Queen Decl. ¶¶ 11-12; Norton Decl. ¶¶ 4, 5-6; Grycz Decl. ¶ 7.

       Although the Attorney General may not think so, see Mot. 13, corporate structure matters

when it comes to discovery. A subsidiary is required to produce documents from a parent company

only if the subsidiary has possession, custody, or control of that information. And a subsidiary has

possession, custody, or control over its parent company’s documents only if it has “the legal right

to obtain the documents requested upon demand.” FM Generator, Inc. v. MTU Onsite Energy

Corp., 2016 WL 8902603, at *3 (D. Mass. Aug. 25, 2016) (rejecting motion to compel domestic

subsidiary to produce foreign parent company’s documents because it did not have control over

them) (quotation marks and citation omitted). Control is determined with reference to “the specific

nature of the transactional relationship between the subsidiary and the parent company.” Id. This

includes whether the subsidiary and parent are alter egos, whether the subsidiary was acting as the

parent’s agent in the conduct giving rise to the lawsuit, whether the subsidiary “can secure

documents of the principal-parent to meet its own business needs and documents helpful for use



                                                17
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 22 of 25




in litigation,” whether the subsidiary has “access to documents when the need arises in the ordinary

course of business,” and whether the “subsidiary was marketer and servicer of parent’s product . . .

in the United States.” Id. It is the Attorney General’s burden to make “a prima facie showing that”

TMNA and MBUSA have control of their parent corporations’ documents. Id. She has not even

tried to do so.

        Indeed, the Attorney General offers little more than conclusory claims that TMNA and

MBUSA must have access to the requested documents. See Mot. 13-14. As to TMNA, the Attorney

General says that TMNA is a subsidiary company that directs marketing, sales, engineering, and

manufacturing in North America. See id. at 13. She also points to TMNA’s affidavit in support of

Auto Innovators’ motion for preliminary injunction propositions that have nothing to do with what

corporate entity has control over what documents. ECF No. 43 ¶¶ 4, 11.

        TMNA does not own and control the documents the Attorney General has requested.

TMNA does not control TMC’s documents in the ordinary course of business, and TMC has not

participated in this case to make these documents available itself. Norton Decl. ¶¶ 5, 7. Thus, the

Attorney General’s Motion seeks a remedy that TMNA cannot provide, and that, in effect, would

force TMNA to reassess its voluntary participation in this case. Id. ¶ 8. Given the duplicative and

cumulative nature of the Attorney General’s request and TMNA’s compliance in accordance with

the scope of its disclosed witness in the Initial Disclosures, the Motion should be denied.

        With respect to MBUSA, the Attorney General offers even less reason to think that

MBUSA has possession, custody, or control of Daimler AG’s documents in Germany. The

Attorney General relies only on “common sense” that similar arguments apply to MBUSA. See

Mot. 13 n.7. These unsupported claims are insufficient; the Attorney General has not met her

burden of showing that MBUSA has possession, custody, or control over its parent company’s




                                                18
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 23 of 25




documents. See Thomas & Betts Corp. v. New Albertson’s, Inc., 2012 WL 12552276, at *3 (D.

Mass. July 20, 2012) (denying motion to compel documents from plaintiff’s subcontractor because

defendant had provided “[b]are assertions without citations to factual or legal support”).

       MBUSA is an indirect subsidiary of Daimler AG. Grycz Decl. ¶ 3. MBUSA distributes and

markets Mercedes-Benz vehicles in the United States, but Daimler AG is responsible for the

vehicles’ production. Id. ¶¶ 4, 5. There is no basis to require MBUSA to produce another

corporation’s documents. See FM Generator, 2016 WL 8902603, at *3 (noting that subsidiary

corporations “have no right to order the parent corporation to turn over documents” and a finding

of control over the documents is required). In fact, courts have found just such facts to be

insufficient support for finding that an indirect subsidiary controls its indirect parent company’s

documents. See Lindholm v. BMW of North America, LLC, 2016 WL 452315, at *3-4 (D.S.D. Feb.

5, 2016) (finding that BMW of North America, LLC, an indirect subsidiary, did not have control

over its parent’s documents because the two companies lacked a sufficiently close relationship);

Seifi v. Mercedes-Benz U.S.A., LLC, 2014 WL 7187111, at *3 (N.D. Cal. Dec. 16, 2014) (finding

that MBUSA did not have a legal right to compel production of documents from Daimler). Thus,

the Court should deny the Attorney General’s demand that the subsidiary OEMs produce their

parent corporation’s documents.

III.   The Court Should Not Require Further Production of Security Reviews

       Finally, the Attorney General asks to compel production of additional security reviews that

it thinks exist. Mot. 15. The Attorney General offers only unfounded speculation that GM and

FCA have responsive security reviews that they have not produced. Cf. In re New England

Compounding Pharm., Inc. Prods. Liab. Litig., 2015 WL 13715287, at *2 (D. Mass. Feb. 26, 2015)

(“Parties must disclose some relevant factual basis for their claim before requested discovery will

be allowed.”).


                                                19
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 24 of 25




       GM and FCA have worked diligently to respond to all of the Attorney General’s discovery

requests, and they have already produced—or offered to make available via the reading rooms—

all the responsive documents they have located related to security reviews. See also, e.g., Judson

v. Midland Credit Mgmt., Inc., 2014 WL 3829082, at *2 (D. Mass. Aug. 1, 2014) (noting that a

party “cannot produce documents that it does not have or that do not exist”). Moreover, when the

Attorney General’s counsel raised concerns about the scope of their production, Auto Innovators’

counsel agreed to conduct an additional search to determine whether additional responsive

documents exist. Queen Decl. ¶ 27.

       Instead of permitting Auto Innovators that additional time, the Attorney General filed this

motion. But the Attorney General has not made any showing that any such documents have been

inappropriately withheld. The Court should therefore deny the motion.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff Auto Innovators respectfully requests that the Court:

(1) deny the Attorney General’s Motion to Compel in its entirety; and (2) order the Attorney

General to serve her expert witness disclosures by April 19, 2021.

Dated: April 13, 2021

Respectfully submitted,

ALLIANCE FOR AUTOMOTIVE INNOVATION

By its attorneys,

/s/ Laurence A. Schoen
Laurence A. Schoen, BBO # 633002
Elissa Flynn-Poppey, BBO# 647189
MINTZ, LEVIN, COHN, FERRIS,
GLOVSKY, AND POPEO, P.C.
One Financial Center
Boston, MA 02111
Tel: (617) 542-6000



                                               20
       Case 1:20-cv-12090-DPW Document 112 Filed 04/13/21 Page 25 of 25




lschoen@mintz.com
eflynn-poppey@mintz.com

John Nadolenco (pro hac vice)
Daniel D. Queen (pro hac vice)
Erika Z. Jones (pro hac vice)
Eric A. White (pro hac vice)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
jnadolenco@mayerbrown.com
dqueen@mayerbrown.com
ejones@mayerbrown.com
eawhite@mayerbrown.com

Charles H. Haake (pro hac vice)
Jessica L. Simmons (pro hac vice)
ALLIANCE FOR AUTOMOTIVE INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent to those indicated as non-registered participants on April 13,
2021.

                                                     /s/ Laurence A. Schoen
                                                     Laurence A. Schoen




                                                21
